                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               WESTERN DIVISION

JEFFERY DUCKWORTH                                                               PLAINTIFF

V.                            CASE NO. 4:19-cv-00492 JM

TONEY BRASUELL, et al.                                                       DEFENDANTS


                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied. This dismissal counts as a “strike” and the Court

certifies that an in forma pauperis appeal is considered frivolous and not in good faith.

       IT IS SO ORDERED this 13th day of August, 2019.



                                             __________________________________
                                              UNITED STATES DISTRICT JUDGE
